United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                            Nos. 12-2413, 12-2418
                        ___________________________

Ron Teague and Kathy Teague, on behalf of minor children T.T. and S.T.; Rhonda
                  Richardson, on behalf of minor child A.R.

            lllllllllllllllllllll Plaintiffs - Appellants / Cross-Appellees

                                          v.

                    Jim Cooper, in his official capacity, et al.

           lllllllllllllllllllll Defendants - Appellees / Cross-Appellants

                       Arkansas Board of Education, et al.

                     lllllllllllllllllllll Defendants - Appellees

 Camden Fairview School District No. 16 of Ouachita County; El Dorado School
                      District #15, Union County, AR

        lllllllllllllllllllllIntervenors below - Appellees / Cross-Appellants
                                      ____________

                    Appeals from United States District Court
               for the Western District of Arkansas - Hot Springs
                                ____________

                           Submitted: January 16, 2013
                              Filed: July 25, 2013
                                 ____________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ____________
LOKEN, Circuit Judge.

       In the summer of 2010, Ron and Kathy Teague and Rhonda Richardson (“the
Parents”) applied to transfer their school-age children, who are white, from the
racially heterogenous Malvern Public School District to the neighboring, majority-
white Magnet Cove Public School District, pursuant to the Arkansas Public School
Choice Act of 1989, Ark. Code Ann. § 6-18-206 (“the 1989 Act”). The applications
were denied based on the race-related limitation in § 6-18-206(f)(1):

            (f) The provisions of this section and all student choice options
      created in this section are subject to the following limitations:

               (1) No student may transfer to a nonresident district where the
             percentage of enrollment for the student’s race exceeds that
             percentage in the student’s resident district.

(This limitation was subject to exceptions not here at issue.) The Parents commenced
this action against Magnet Cove School District, the Arkansas Board of Education, the
Arkansas Department of Education, and several board members (collectively, “the
Educators”), seeking a declaratory judgment that section (f)(1) violates the Equal
Protection Clause and an injunction transferring their children to the Magnet Cove
School District. The Camden Fairview School District and the El Dorado School
District as intervenors in the district court, and the Little Rock School District as
amicus curiae on appeal, appeared to support the constitutionality of section (f)(1).

      Applying the Supreme Court’s fractured decision in Parents Involved in
Community Schools v. Seattle School District Number 1, 551 U.S. 701 (2007), to the
“complicated history” of equal-opportunity education in Arkansas, the district court1
concluded that section (f)(1)’s racial limitation cannot survive the required strict

      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.

                                         -2-
scrutiny because its “blanket rule on inter-district transfers based solely on [racial]
percentages” was not narrowly tailored to serve a compelling government interest.
However, applying state law, the court further concluded that section (f)(1) is not
severable from the remainder of the 1989 Act. Accordingly, the court declared
§ 6-18-206 “unconstitutional in its entirety” and, for this reason, denied the Parents’
request for injunctive relief transferring their children. The Parents and the Educators
cross-appealed this ruling; the district court stayed enforcement of its judgment
pending the appeals.

      After the appeals were briefed and argued, the Arkansas General Assembly
enacted the Public School Choice Act of 2013 (“the 2013 Act”). Act 1227, 2013 Ark.
Acts 1227 (Apr. 16, 2013), codified at Ark. Code Ann. §§ 6-18-1901 et seq. The 2013
Act repealed the 1989 Act in its entirety, replacing it with a similarly broad school
choice transfer option without section (f)(1)’s categorical race-based limitation. In
providing that the 2013 Act would be effective on the date of its approval by the
Governor, the General Assembly found:

      that certain provisions of the Arkansas Public School Choice Act of
      1989, § 6-18-206, have been found to be unconstitutional by a federal
      court; that thousands of public school students are currently attending
      public schools in nonresident school districts under that law; that there
      is now uncertainty about the viability of those transfers and future
      transfers; that this act repeals the disputed provisions of that law while
      preserving the opportunity for public school choice; and that this act is
      immediately necessary to resolve the uncertainty in the law before the
      2013-2014 school year and preserve existing student transfers.

Act 1227, § 7. We asked the parties to address whether the repeal of the challenged
law moots the Parents’ lawsuit. After reviewing the parties’ supplemental briefs and
responses, we conclude that it does. Therefore, we vacate the decision of the district
court and remand with instructions to dismiss the Parents’ complaint as moot.


                                          -3-
       Article III of the Constitution grants federal courts the power to hear “Cases”
and “Controversies.” This “requirement subsists through all stages of federal judicial
proceedings, trial and appellate.” Lewis v. Continental Bank Corp., 494 U.S. 472, 477
(1990). “A case becomes moot -- and therefore no longer a ‘Case’ or ‘Controversy’
for purposes of Article III -- when the issues presented are no longer ‘live’ or the
parties lack a legally cognizable interest in the outcome.” Already, LLC v. Nike, Inc.,
133 S. Ct. 721, 726 (2013) (quotation omitted). Thus, we will dismiss as moot a case
in which “changed circumstances [have] already provide[d] the requested relief and
eliminate[d] the need for court action.” McCarthy v. Ozark Sch. Dist., 359 F.3d 1029,
1035 (8th Cir. 2004).

       In this case, the Parents sought a declaratory judgment that
section 6-18-206(f)(1) of the Arkansas Code violates the Equal Protection Clause of
the Fourteenth Amendment and prospective injunctive relief. That statute, indeed the
entire 1989 Act, was unconditionally repealed by the 2013 Act. “When a law has
been amended or repealed, actions seeking declaratory or injunctive relief for earlier
versions are generally moot.” Phelps-Roper v. City of Manchester, 697 F.3d 678, 687
(8th Cir. 2012) (en banc); accord Coral Springs St. Sys., Inc. v. City of Sunrise, 371
F.3d 1320, 1329 (11th Cir. 2004), and cases cited. In their supplemental briefs, the
Educators argue the case is moot. The Parents concede their claim for injunctive relief
is moot but argue the 2013 Act did not entirely moot their claim for declaratory relief
for two distinct reasons.

       First, the Parents argue that, although the 2013 Act “repeals the overt race
provisions of section (f)(1) . . . it carries forward the question of race in school
transfers in a subtle and complex way” by providing:

      (b)(1) A school district annually may declare an exemption under this
      section if the school district is subject to the desegregation order or
      mandate of a federal court or agency remedying the effects of past racial
      segregation.

                                         -4-
Ark. Code Ann. § 6-18-1906(b)(1). The Parents assert that amicus Little Rock and
intervenors El Dorado and Camden-Fairview school districts all seek that exemption,
demonstrating that “at that local level the legal debate recurs in almost exactly the
same terms as presented on the merits of this appeal.”

       This feature of the 2013 Act does not make the Parents’ lawsuit any less moot
because the Parents no longer have the requisite “personal stake” in the lawsuit, even
taking into account the new exemption process. Lewis, 494 U.S. at 478. In their
supplemental brief, the Parents argued that the remedy they seek in the lawsuit is not
moot because an injunction ordering their children transferred pursuant to their 2010
applications would be greater relief than they could obtain under the 2013 Act. The
Educators then submitted documents showing that the Parents applied for transfers
under the 2013 Act, and their applications were approved. Unlike the 1989 Act, the
2013 Act expressly provides that “[a] transfer student attending a nonresident school
under this subchapter may complete all remaining school years at the nonresident
district.” § 6-18-1904(c)(1). Thus, as the Parents later conceded, the 2013 Act affords
their children the full prospective relief they seek in the lawsuit. In these
circumstances, the claims are moot because the Parents are “no longer in need of any
protection from the challenged practice.” Camreta v. Greene, 131 S. Ct. 2020, 2034
(2011). As in Coleman v. Lyng, 864 F.2d 604, 611 (8th Cir. 1988), the General
Assembly’s “obvious intent” was that the 2013 Act would remedy the Parents’
grievances that prompted this case.2


      2
        We note that exemptions under the 2013 Act are limited to individual school
districts that are subject to federal desegregation mandates, a regime totally unlike the
statutory race-based limitation in section (f)(1) of the 1989 Act. Under Parents
Involved, equal protection challenges to the 2013 Act would be subject to a very
different analysis than the district court applied in invalidating section (f)(1). See 551
U.S. at 793-96 (Kennedy, J., concurring). Moreover, the challenges would be to
individual school district claims of exemption under the 2013 Act, not to a statewide
statutory limitation on school transfers based solely on racial factors.

                                           -5-
       Second, the Parents invoke the well-established principle “that a defendant’s
voluntary cessation of a challenged practice does not deprive a federal court of its
power to determine the legality of the practice” unless “subsequent events made it
absolutely clear that the allegedly wrongful behavior could not reasonably be expected
to recur.” City of Mesquite v. Aladdin’s Castle, Inc., 455 U.S. 283, 289 & n.10 (1982)
(citation omitted); see Ne. Fla. Chapter of the Assoc. Gen. Contractors of Am. v. City
of Jacksonville, 508 U.S. 656, 661-62 (1993). By its terms, the 2013 Act expires in
2015, § 6-18-1909, when the Arkansas General Assembly next meets in regular
session, see Ark. Const. art. V § 5(b). The Parents argue the 2015 expiration
establishes that the 2013 Act is a stop-gap; unless we rule on the merits of these
appeals, the General Assembly will be free to return to employing race-based limits
on public school transfers when it revisits the issue in 2015.

       As a general matter, we agree with the Fourth Circuit “that statutory changes
that discontinue a challenged practice are usually enough to render a case moot, even
if the legislature possesses the power to reenact the statute after the lawsuit is
dismissed.” Valero Terrestrial Corp. v. Paige, 211 F.3d 112, 116 (4th Cir. 2000); see
McCarthy, 359 F.3d at 1036-37. “The exceptions to this general line of holdings are
rare and typically involve situations where it is virtually certain that the repealed law
will be reenacted.” Native Village of Noatak v. Blatchford, 38 F.3d 1505, 1510 (9th
Cir. 1994), citing City of Mesquite, 455 U.S. at 289.

      In this case, we share the Parents’ view that the 2013 Act’s expiration almost
guarantees the General Assembly will revisit the issue of public school choice in
2015. But we see no indication it intends to reenact a statewide, exclusively race-
based limitation. Indeed, all objective legislative signals are to the contrary. The
General Assembly moved toward eliminating section (f)(1) even before the district
court’s ruling in this case. In 2011, the Senate passed a bill that removed
section (f)(1)’s racial limitation, but the General Assembly adjourned before the
House of Representatives acted. See S.B. 914, 88th Gen. Ass., § 4 (Ark. 2011). In

                                          -6-
enacting the 2013 Act this year -- by votes of 54 to 8 in the House of Representatives
and 32 to 1 in the Senate -- the General Assembly expressly found that the “benefits
of enhanced quality and effectiveness in our public schools justify permitting a student
to apply for admission to a school in any school district” provided the transfer does
not conflict with a court order “remedying the effects of past racial segregation in the
school district.” § 6-18-1901(b)(3). By rewriting the entire statute and eliminating
all explicitly race-based limits on school transfers, the General Assembly evidenced
an intent to move away from this constitutionally sensitive issue so as to preserve the
benefits of school choice. Compare Kansas Judicial Review v. Stout, 562 F.3d 1240,
1246 (10th Cir. 2009); Zessar v. Keith, 536 F.3d 788, 794-95 (7th Cir. 2008). This
was not the action of a legislative body seeking to “moot a case by repealing the
challenged statute and replacing it with one that differs only in some insignificant
respect.” Associated Gen. Contractors, 508 U.S. at 662.

        In enacting the 2013 Act on an emergency basis, “the legislature acted quickly
for the benefit of the [Parents] and other citizens of Arkansas to replace the stricken
[Public School Choice Act] with a[ statute] it believed would pass constitutional
muster.” McCarthy, 359 F.3d at 1036. Without question, the General Assembly will
need to address these difficult issues again in 2015 if it decides to enact a new statute
extending the perceived benefits of broadly available public school transfers. But
there is no reason to believe the General Assembly will simply reinstate section (f)(1)
of the 1989 Act. Rather, as judges, we must assume the General Assembly will
properly perform its legislative duty by taking into account the diverse political views
of its interested Arkansas constituents -- parents, students, educators, and others -- and
by weighing relevant constitutional decisions such as Parents Involved, in fashioning
a new law that will then be subject to judicial review. “There is no evidence here that
the State intends to reenact the repealed statute, nor that any such legislative action
could evade review.” Epp v. Kerrey, 964 F.2d 754, 755 (8th Cir. 1992). In these
circumstances, the “voluntary cessation” exception to mootness does not apply



                                           -7-
because “the allegedly wrongful behavior could not reasonably be expected to recur.”
City of Mesquite, 455 U.S. at 289 n.10.

       For these reasons, the Parents’ claims for declaratory and injunctive relief are
moot. As is our normal practice when a case has been rendered moot by events
outside the parties’ control, we vacate the decision of the district court and remand the
case with directions that it be dismissed. See United States v. Munsingwear, 340 U.S.
36, 39-40 (1950). “The point of vacatur is to prevent an unreviewable decision from
spawning any legal consequences, so that no party is harmed by what we have called
a preliminary adjudication.” Camreta, 131 S. Ct. at 2035 (quotation omitted). The
Parents argue that we should instead apply the rule “that mootness by reason of
settlement does not justify vacatur.” U.S. Bancorp Mortgage Co. v. Bonner Mall
Partnership, 513 U.S. 18, 29 (1994). This contention is without merit. See Valero,
211 F.3d at 121.

      The Memorandum Opinion and Order and the Judgment of the district court
dated June 8, 2012, are vacated, and the case is remanded with directions to dismiss
the Parents’ complaint as moot.
                       ______________________________




                                          -8-